DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 1-20 are objected to because of the following informalities:  claim 1 fails to positively recite “state of charge”. Claim 2 should have space between “initially” and “assigning”. All of the dependent claim should be reviewed for spacing between words as the are replete errors. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Martin 20200376972.
     The PG pub to Martin discloses in Figures 11A and 11B paragraph 92 a method foe assigning queue positions for charging vehicles based on SOC and break time(charging time), as well as prioritizing the vehicles based on state of charge and subscription level. Charge is ended based on charge level of the vehicle and other customers waiting.

    PNG
    media_image1.png
    812
    713
    media_image1.png
    Greyscale

[0092] FIGS. 11A and 11B is a flowchart illustrating an exemplary process for scheduling a plurality of vehicles in a waiting queue to be charged. Process 800 starts at step 802. At step 804, the system confirms that a plurality of vehicles are to be charged by a charger, for example, by monitoring selection by a plurality of customers of the charger from various ranked listings of the various customers. At step 806, the system determines charging needs of each vehicle to be charged, including, for example, current SOC, predicted SOC when the vehicle arrives at the charger, energy storage device parameters for each of the vehicles, and estimated charging times for each of the vehicles. At step 808, the system determines time factors including, for example, urgency factors created by contractual or professional urgency (for example, responder or police vehicles), subscription levels for each customer, urgency created by low SOC, and wait times already incurred by the system upon individual customers. At step 810, the system performs a triage-style selection routine to queue customers in line for available charging tethers at the site of the charger. At step 812, a determination is made whether the site includes multiple chargers or includes a charger with capacity to charge more than one vehicle at a time. If the charger may charge one vehicle at a time, the process advances to step 814, where vehicles are charged in the line of the queue. If the charger or chargers at the site may charge multiple vehicles at one time, the process advances to step 816, wherein a determination is made whether one or more of the customers has a subscription for a fast charge. If no customer has such a subscription, the process advances to step 820. If a customer does have a subscription for a fast charge, the process advances to step 818, wherein the system complies with a fast charge requirement of the customer schedules balancing power at the available charging tethers during the charging of that customers vehicle to accomplish the required fast charging. At step 820, the system determines whether one or more vehicle in the queue has an extraordinarily estimate charge time, for example, associated with charging a large capacity battery of a commercial truck. If no vehicle in the queue has such an estimated charge time, the process advances to step 824. If a vehicle in the queue does have such an estimated charge time, the system at step 822 complies with accelerated charge requirements of the vehicle by scheduling balancing power at the available charging tethers during the charging of that customers vehicle to accomplish the accelerated charging, and the process then advances to step 824. At step 824, the charger or chargers charge vehicles in the line of the queue. At step 826, the process ends. It will be appreciated that process 800 may reiterate, periodically or continually scheduling or re-scheduling wait line queues based upon new information and new vehicles entering the queue. Process 800 is exemplary, a number of processes for scheduling vehicles in a wait line queue for a charger are envisioned, and the disclosure is not intended to be limited to the examples provided.

                                                                           PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661